Citation Nr: 1533435	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to December 15, 2008, and greater than 30 percent as of December 15, 2008, for a right knee disorder.

2.  Entitlement to an initial rating greater than 20 percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1987, January 1991 to July 1991, and February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC and a December 2013 rating decision of the VA Regional Office (RO) in Boston, Massachusetts.  

In February 2009, the RO awarded service connection for a right knee disorder and assigned an initial 10 percent rating based upon limitation of motion, effective from June 3, 2004.  In December 2013, the RO awarded an increased rating of 30 percent, effective from December 15, 2008.  The RO also awarded a separate 10 percent rating for instability of the right knee under Diagnostic Code 5257, effective from October 28, 2013.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A new VA examination is necessary in order for the Board to make an informed decision on the claims on appeal.

The Veteran was last afforded a VA examination in October 2013.  At that time, the VA examiner noted that he would eventually end up with a knee replacement, however, they would continue with conservative treatment while the pain was well tolerated.  In the May 2015 hearing, the Veteran stated that the time for his knee to get replaced would likely be soon due to the instability of his knee.  As this suggests worsening of the Veteran's right knee conditions since the last VA examination, he should be afforded a new VA examination.

In addition, during the May 2015 hearing, the Veteran stated that he has been receiving treatment related to his right knee from VA since 2004.  However, the earliest VA treatment record that has been associated with the file is from October 2005.  Thus, the Veteran's complete VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records, dated from June 2004 to the present, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA knee examination to determine the current severity of his right knee condition(s).  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

3.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

